IN THE
                        TENTH COURT OF APPEALS

                               No. 10-21-00226-CV

                           IN RE MONICA LOIZOS



                         From the 278th District Court
                            Walker County, Texas
                            Trial Court No. 2029813


                               Original Proceeding


                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.




                                              STEVE SMITH
                                              Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Petition denied
Opinion delivered and filed March 2, 2022
[OT06]